Jamie M. Evans, OSB 117064
Evans & Evans PC
222 NE Park Plaza Drive, Suite 113
Vancouver, WA 98684
Phone: 503-200-2723; Fax: 360-828-8724
Jamie@evans-evans.com


                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                                   )
                                                   )
                                                   )
 CLARA V. RYLES,                                   ).
                                                   )    Case No. 3:18-cv-00963-JR
               Plaintiff,                          )
                                                   )    ORDER FOR ATTORNEY FEES
       vs.                                         )    UNDER THE EQUAL ACCESS TO
                                                   )    JUSTICE ACT
 COMMISSIONER, SOCIAL SECURITY                     )
 ADMINISTRATION,                                   )
                                                   )
               Defendant.                          )
                                                   )
                                                   )


       It is hereby ORDERED that attorney fees in the amount of$9,515.52 shall be awarded to

Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

       The parties agree that attorney fees in the amount of $9,515.52 will be paid to Plaintiffs

attorney, subject to verification that Plaintiff does not have a debt which qualifies for offset

against the awarded fees, pursuant to the Treasury Offset Program as discussed in As/rue v.

Ratliff, 560 U.S. 586 (2010).

       If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney,

Jamie Evans: 222 NE Park Plaza Drive, Suite 113, Vancouver, \VA 98684. If Plaintiff has a




                                                                                JAMIE EVANS
EXHIBIT C g'ROPOSED ORDER)-PLAINTIFF'S UNOPPOSED                              Evans & Evans, PC
APPLICATI N FOR ATTORNEY FEES UNDER                                       610 SW Broadway, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - I                                           Portland, OR 97205
                                                                        Ph. 503-200-2723/F.503-200-2701
debt, then the check for any remaining funds after offset of the debt shall be made out to Plaintiff

and mailed to Plaintiff's attorney's office at the address stated above.

       IT IS SO ORDERED.

       DATED this    J1_ day of July, 2019.
                                                       JIB A.RUSSO
                                                       United States Magistrate Judge


       Proposed Order Submitted:       June 28, 2019

         /s/ Jamie M. Evans
       Jamie M. Evans, OSB # 117064
       Attorney for Plaintiff
       Evans & Evans, PC
       Ph.: 503-200-2723
       Fax: 360-828-8724
       J amie@evans-evans.com




                                                                               JAMIE EVA1'-IS
EXHIBIT C gROPOSED ORDER}--PLAINTIFF'S UNOPPOSED                              Evans & Evans. PC
APPLICATI N FOR ATTORNEY FEES UNDER                                      610 S\V Broadway, Suite 405
THE EQUAL ACCESS TO JUSTICE ACT - 2                                           Portland, OR 97205
                                                                       Ph. 503-200-2723/F.503-200-2701
